Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/25/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salter et al. (US 2015/0138796) (hereinafter Salter).	Re claim 1: Salter discloses a vehicle (10, fig. 1) comprising: an exterior (exterior of 10, fig. 1) facing an external environment surrounding the vehicle (see fig. 1); an emblem (12, fig. 1) disposed at the exterior facing the external environment (see fig. 1), the emblem (12, fig. 5) comprising a light source (18, fig. 6) configured to emit visible light (visible color, see para [0025]) that transmits to the external environment (see figs. 1 and 6); and a controller (104, fig. 6) (controller, see para [0026]) in communication (electrical communication, see para [0026]) with the light source (18) of the emblem (12), the controller (see para [0026]) configured to cause the light source (18) to emit the visible light upon a detected triggering event (illuminate in response to a presence or proximity detection of a vehicle key, see para [0027]).  

Re claim 7: Salter discloses the emblem (12, fig. 5) further comprises an image filter (22, fig. 6) (photoluminescent layer absorbs blue excitation light, see para [0045]) disposed between the light source (18) and the external environment 9see fig. 1), and upon the detected triggering event (see para [0026]), (i) the light source (18) emits the visible light (see para [0025]), and (ii) the image filter (22) receives the visible light and transmits (see para [0045]) the visible light as an image pattern (100, fig. 5) into the external environment (see fig. 1).  

Re claim 8: Salter discloses the external environment (see fig. 1) comprises a ground upon which the vehicle sits (ground under 10, fig. 1).  

Re claim 9: Salter discloses the external environment (see fig. 1) comprises the exterior of the vehicle (exterior of 10, fig. 1).  

Re claim 10: Salter discloses the external environment (see fig. 1) comprises a sky (sky above 10, fig. 1).  

Re claim 12: Salter discloses the controller (104, fig. 6) is configured to maintain activation (see para [0027]) of the light source (18, fig. 6) for a predetermined period of time upon the detected triggering event (light source 18 is configured to emit light for a non-specified duration after detecting presence of a vehicle key or key fob, see para [0027]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Erickson et al. (US 2020/0375006) (hereinafter Erickson).
Re claim 11: Salter fails to teach the visible light transmitted into the sky is a location beacon.  
Erickson teaches visible light transmitted into the sky is a location beacon (see fig. 16).
Therefore, in view of Erickson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the position of the light source of Salter such that the visible light is transmitted into the sky being a location beacon, in order to provide additional lighting features for the vehicle.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Zawacki (US 2017/0329210).
Re claim 13: Salter fails to teach the controller is configured to maintain activation of the light source until some other triggering event occurs.  
Zawacki teaches a controller (50, fig. 2A) is configured to maintain activation of the light source (21, fig. 2A) until some other triggering event occurs (cease projection, see para [0040]).
Therefore, in view of Zawacki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter to maintain activation of the light source until some other triggering event occurs, in order to reduce energy consumption by the lighting device

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Zawacki (US 2017/0329210) as applied to claim 13 above, and further in view of Erickson et al. (US 2020/0375006).
Re claim 14: Salter in view of Zawacki fails to teach the other triggering event is a sensed opening of a door of the vehicle.  
Erickson teaches an other triggering event is a sensed opening of a door of the vehicle (front doors open, see para [0050]).  
Therefore, in view of Erikson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter to maintain activation of the light source until a sensed opening of a door of the vehicle, in order to reduce energy consumption by the lighting device

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Zawacki (US 2017/0329210) as applied to claim 13 above, and further in view of Elangovan et al. (US 2019/0241154) (hereinafter Elangovan).
Re claim 15: Salter in view of Zawacki fails to teach the other triggering event is a starting of an electric motor or combustion engine of the vehicle.  
Elangovan teaches an other triggering event is a starting of an electric motor or combustion engine of the vehicle (start an engine, see para [0053], [0061], [0069]). 
Therefore, in view of Elagovan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter to maintain activation of the light source until a starting of an electric motor or combustion engine of the vehicle, in order to reduce energy consumption by the lighting device

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Zawacki (US 2017/0329210) as applied to claim 13 above, and further in view of Holub et al. (US 2015/0273092) (hereinafter Holub).
Re claim 16: Salter in view of Zawacki fails to teach the other triggering event is an activation of a climate control function.  
Holub teaches an other triggering event is an activation of a climate control function (climate control, see para [0065], [0068]).  
Therefore, in view of Holub, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter to maintain activation of the light source until activation of a climate control function, in order to reduce energy consumption by the lighting device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Zawacki (US 2017/0329210) as applied to claim 13 above, and further in view of Hazebrouck et al. (US 2018/0220429) (hereinafter Hazebrouck).
Re claim 17: Salter in view of Zawacki fails to teach the other triggering event is an antenna module, in communication with the controller, losing connection with an authorized mobile device.  
Hazebrouck teaches an other triggering event is an antenna module (110, fig. 1) (antenna, see para [0019]), in communication with the controller (104, fig. 1), losing connection with an authorized mobile device (see para [0025] and [0026]).  
Therefore, in view of Holub, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the controller of Salter to maintain activation of the light source until an antenna module, in communication with the controller, loses connection with an authorized mobile device, in order to reduce energy consumption by the lighting device.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al. (US 2015/0138796) in view of Medvec et al. (US 2019/0104285) (hereinafter Medvec).
Re claim 18: Salter fails to teach the light source comprises a first laser diode that emits the visible light having a substantially red color, a second laser diode that emits the visible light having a substantially blue color, and a third laser diode that emits the visible light having a substantially green color.  	
Medvec teaches the light source comprises a first laser diode (234R, fig. 2) that emits the visible light having a substantially red color (see para [0044]), a second laser diode (234B, fig. 2) that emits the visible light having a substantially blue color (see para [0044]), and a third laser diode (234G, fig. 2) that emits the visible light having a substantially green color (see para [0044]).
Therefore, in view of Medvec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Salter with a first laser diode that emits the visible light having a substantially red color, a second laser diode that emits the visible light having a substantially blue color, and a third laser diode that emits the visible light having a substantially green color, in order to increase the lighting intensity of the light source.

Re claim 19: Salter teaches the emblem (12, fig. 5) further comprises a light guide (92, fig. 6) comprising a first end (end of 92 contacting 22, fig. 6) and a second end (end of 92 facing external environment, fig. 6).
However, Salter fails to teach all of the first laser diode, the second laser diode, and the third laser diode emit their respective visible light into the first end of the light guide, and the light guide emits the visible light out of the second end and into the exterior environment; and the visible light that the light guide emits into the exterior environment has a substantially white color.  
Medvec teaches all of the first laser diode (234R, fig. 2), the second laser diode (234B, fig. 2), and the third laser diode (234G, fig. 2) emit their respective visible light into the first end (left end of 235, fig. 2) of the light guide (232, 235, fig. 2), and the light guide (232, 235, fig. 2) emits the visible light out of the second end (upper end of 235, fig. 2) and into the exterior environment (light reflected off 232 and emitted out to 240, fig. 2); and the visible light that the light guide (232, 235) emits into the exterior environment has a substantially white color (project white light, see para [0045]). 
Therefore, in view of Medvec, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of Salter with a first laser diode, a second laser diode, and a third laser diode where all of the first laser diode, the second laser diode, and the third laser diode emit their respective visible light into the first end of the light guide, and the light guide emits the visible light out of the second end and into the exterior environment; and the visible light that the light guide emits into the exterior environment has a substantially white color, in order to increase the lighting intensity of the light source.

	Re claim 20: Salter teaches the light guide (92, fig. 6) is visible from the exterior environment (see figs. 1 and 5) when the visible light is not being emitted.  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest an antenna module, in communication with the controller and configured to be in communication with an authorized mobile device and to determine a strength of signal from the authorized mobile device indicative of a distance between the authorized mobile device and the antenna module, wherein, the detected triggering event comprises detection that the distance between the mobile device and the antenna module has (i) moved from a far position exceeding a predetermined distance from the vehicle to a near position within the predetermined distance from the vehicle or (ii) moved from the near position to the far position with respect to claim 2 as specifically called for in the claimed combinations.
Claims 3-6 are allowable since they are dependent upon claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gong (US 2017/0259754), Buschmann et al. (US 2016/0329894), and Sheehan et al. (US 2016/0214525) disclose a similar vehicle lighted emblem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875